PER CURIAM.
In the underlying derivative action, the plaintiff, Cecile D. Barker, appeals from an order dismissing his complaint without prejudice to refile pending the conclusion of two other lawsuits, one filed in Dade County Circuit Court and one filed in the Superior Court of the District of Columbia. We reverse finding that the dismissal was highly prejudicial to the plaintiff as the statute of limitations may run in the derivative action before the Washington D.C. suit is concluded. Accordingly, because the factual issues being litigated in the Washington D.C. suit are similar to the factual issues raised in the derivative action, the trial court should have, as the defendants properly concede, entered a stay pending resolution of the Washington D.C. suit only.
Reversed and remanded with directions.